     Case 3:19-cv-02142-JLS-BLM Document 21 Filed 12/07/20 PageID.233 Page 1 of 2



1

2

3

4

5                                   UNITED STATES DISTRICT COURT

6                                 SOUTHERN DISTRICT OF CALIFORNIA

7
                                                             Case No.: 19cv2142-JLS(BLM)
8    KARLA Y. SOUSA, on behalf of herself and all
     others similarly situated,
9                                                            ORDER GRANTING DEFENDANT’S EX
                                            Plaintiff,       PARTE APPLICATION TO CONTINUE
10                                                           EARLY NEUTRAL EVALUATION
     V.                                                      CONFERENCE AND CASE
11
                                                             MANAGEMENT CONFERENCE
     7- ELEVEN, INC.,
12
                                         Defendant.          [ECF NO. 20]
13

14

15          On December 4, 2020, Defendant filed an Ex Parte Application to Continue the Early
16   Neutral Evaluation (“ENE”) and Case Management Conference (“CMC”) currently scheduled for
17   December 14, 2020. ECF No. 20. Defendant seeks to continue the ENE and CMC to January 5,
18   7, or 13, 2021, at 1:30 p.m. Id. at 2. In support, Defendant states that its
19
            representative with full settlement authority, the in-house counsel managing this
20          case, is unavailable on December 14, 2020 and the following two weeks due to a
21          previously scheduled medical procedure.

22   Id.; see also ECF No. 20-2, Declaration of D. Joshua Salinas in Support of Defendant’s Ex Parte
23   Motion (“Salinas Decl.”) at ¶ 2. Defendant notes that Plaintiff’s counsel does not oppose this
24   request. Id.; see also Salinas Decl. at ¶ 3.
25          Good cause appearing, Defendant’s motion is GRANTED as follows:
26          1.     The December 14, 2020 ENE and CMC are hereby CONTINUED to January 7,
27   2021 at 1:30 p.m.
28

                                                         1
                                                                                     19CV2142-JLS(BLM)
     Case 3:19-cv-02142-JLS-BLM Document 21 Filed 12/07/20 PageID.234 Page 2 of 2



1           2.       No later than December 28, 2020, counsel for each party shall send an e-mail

2    to the Court with the names and contact information of the ENE and CMC participants [see ECF

3    No. 18 at 4].

4           3.       On or before December 28, 2020, the parties shall submit via email

5    (efile_major@casd.uscourts.gov), confidential statements no more than ten (10) pages1 in

6    length directly to the chambers of the Honorable Barbara L. Major.

7           4.       The parties must file a Joint Discovery Plan on the CM/ECF system no later than

8    December 28, 2020.

9           5.       The parties must exchange initial disclosures pursuant to Rule 26(a)(1)(A-D) no

10   later than December 31, 2020.

11          All other guidelines and requirements remain as previously set. ECF No. 18.

12          IT IS SO ORDERED.

13

14   Dated: 12/4/2020

15

16

17

18

19

20

21

22

23

24

25

26

27

28   1
         The parties shall not append attachments or exhibits to the ENE statement.

                                                     2
                                                                                   19CV2142-JLS(BLM)
